Citation Nr: 1400925	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for porphyria cutanea.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

4.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Richard Frankel, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 until September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, a video-conference hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

A request to reopen a claim for service connection for tinnitus has been raised by the record (see statement dated April 30, 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 20 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. During his August 2013 hearing, the Veteran withdrew his appeal for service connection for chloracne and porphyria cutanea. 

2.  In an unappealed July 1984 rating decision, the Veteran was denied entitlement to service connection for bilateral hearing loss.

3.  The evidence associated with the claims file subsequent to the July 1984 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

4.  Bilateral hearing loss is etiologically related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met as to the claims for service connection for chloracne and porphyria cutanea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The July 1984 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Since the July 1984 rating decision, new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for chloracne and porphyria cutanea

The Veteran perfected an appeal of the August 2010 denial of his claims for service connection for chloracne and porphyria cutanea.  

During his August 2013 hearing, the Veteran requested that his appeal for service connection for chloracne and porphyria cutanea be withdrawn.  A transcript of the proceedings has since been associated with the Veteran's claims file on the Virtual VA paperless claims processing system.
	
VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id. Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's hearing testimony, containing his request to withdraw the issue, has been reduced to writing, and it contains his name and claim number.  The Board has not yet issued a decision concerning service connection for chloracne and porphyria cutanea, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.

II.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

In July 1984, the RO denied entitlement to service connection for hearing loss.  The Veteran was notified of this decision and of his appellate rights by letter dated July 30, 1984.  He did not appeal.  Therefore, the July 1984 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, 'If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.' 'New' evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the denial of service connection for hearing loss in July 1984 was that a current hearing loss disability was not shown.  In particular, an April 1984 VA examination report showed that the Veteran did not have hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Evidence received since the July 1984 denial of the claim, in particular, an August 2010 VA examination report, shows that the Veteran now suffers from hearing loss by VA standards.  Accordingly, the Board finds that new and material evidence has been received and that the claim is reopened.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has claimed that his bilateral hearing loss is a result of acoustic trauma sustained in active service.  The Board concedes the Veteran's acoustic trauma, as his DD Form 214 confirms that he served in Vietnam and shows that his military occupational specialty (MOS) was inventory management supervisor and air transportation supervisor, therefore he worked on the flight line.  The Veteran's entrance and separation examinations, as well as his STRs, are silent for complaints of bilateral hearing loss.  While the August 2010 VA examiner diagnosed mild sensorineural hearing loss bilaterally, she opined that it was not consistent with that of noise exposure, therefore it was less likely than not a result of noise exposure in service.  However, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss since service that has gotten progressively worse.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Veteran's wife and daughter both testified to his hearing loss, and his wife testified that it dates back to his return from Vietnam.  The Board finds the Veteran, his wife, and his daughter credible.  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for bilateral hearing loss will be granted.


ORDER

The claim of entitlement to service connection for chloracne is dismissed.

The claim of entitlement to service connection for porphyria cutanea is dismissed.

Service connection for bilateral hearing loss is granted.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran was afforded a VA examination for his low back disability most recently in November 2012.  However, August 2013 hearing testimony from the Veteran, his wife, and daughter suggests that his low back disability has continued to worsen even since that most recent VA examination.  So in this circumstance another VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998).

In addition, any recent relevant VA and private treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, to include from the Philadelphia and/or Ft. Dix VA treatment facilities, dated since May 2013.

2.  Make arrangements to obtain any outstanding private treatment records, especially any relevant records since October 2007 (to include, but not limited to, treatment records from Dr. Hasman).

3.  Thereafter, schedule the Veteran for a VA compensation examination for his lumbosacral strain.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

The examiner should identify and describe in detail all residuals attributable to the Veteran's lumbosacral strain.

The examiner should identify any orthopedic and neurological findings related to the service-connected lumbosacral strain and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected lumbosacral strain, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability and the associated symptoms.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had incapacitating episodes, 'defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.'

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


